Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 1 of 39 PageID #: 1



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 NIKI DASILVA, SAMANTHA LOZANO,               )
 GABRIELLE MCLEMORE and MARA                  )
 REARDON,                                     )
                                              )
                      Plaintiffs,             )
                                              )
                v.                            )            Case No.: 1:19-cv-2453
                                              )
 STATE OF INDIANA and CURTIS T. HILL, )
 JR., individually and in his capacity as the )
 Indiana Attorney General,                    )
                                              )
                Defendants.                   )

                PLAINTIFFS’ COMPLAINT AND JURY TRIAL DEMAND

       Plaintiffs Niki DaSilva, Samantha Lozano, Gabrielle McLemore, and Mara Candelaria

Reardon (collectively referred to as “Plaintiffs”), by counsel, for their Complaint and Jury Trial

Demand against Defendants the State of Indiana and Curtis T. Hill, Jr., individually and in his

capacity as the Indiana Attorney General (collectively, “Defendants”), state as follows:

                                 JURISDICTION AND VENUE

       1.      This is an action for money damages, injunctive relief, and other equitable relief.

This action arises out of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e

et. seq., (“Title VII”), the First and Fourteenth Amendment to the Constitution of the United States

pursuant to 42 U.S.C. § 1983 (“§ 1983”), and under the laws of the State of Indiana for claims of

battery, sexual battery, defamation, and false light invasion of privacy.

       2.      This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. This

Court has supplemental jurisdiction over Plaintiffs’ state law claims arising out of Indiana law

pursuant to 28 U.S.C. § 1367.



                                    Page 1 of 39
   DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 2 of 39 PageID #: 2



        3.     Venue is appropriate in the United States District Court for the Southern District of

Indiana, Indianapolis Division, because all the alleged unlawful practices occurred in Marion

County, Indiana.

                                              PARTIES

        4.     Plaintiff Niki DaSilva (“Ms. DaSilva”) is a citizen of the United States of America

and the State of Indiana and resides in Marion County, Indiana.

        5.     Plaintiff Samantha Lozano (“Ms. Lozano”) is a citizen of the United States of

America and the State of Indiana and resides in Marion County, Indiana.

        6.     Plaintiff Gabrielle McLemore (“Ms. McLemore”) is a citizen of the United States

of America and the State of Indiana and resides in Johnson County, Indiana.

        7.     Plaintiff Mara Candelaria Reardon (“Ms. Reardon”) is a citizen of the United States

of America and the State of Indiana and resides in Lake County, Indiana.

        8.     At all relevant times, Ms. DaSilva, Ms. Lozano and Ms. McLemore were

“employees” within the meaning of Title VII.

        9.     At all relevant times, Ms. DaSilva, Ms. Lozano, Ms. McLemore and Ms. Reardon

were “persons” within the meaning of § 1983, and citizens of the State of Indiana.

        10.    Defendant Curtis T. Hill, Jr. (“Hill”), sued in his individual and official capacity,

was at all relevant times the Indiana Attorney General of the Office of the Indiana Attorney

General.

        11.    Defendant Hill, in his individual capacity, is a “person” within the meaning of §

1983.

        12.    Defendant State of Indiana is a “person” within the meaning of § 1983 for purposes

of the Plaintiffs’ claims for injunctive and equitable relief.



                                    Page 2 of 39
   DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 3 of 39 PageID #: 3



       13.      At all relevant times, Defendant State of Indiana, was an “employer” within the

meaning of Title VII.

       14.      Defendant State of Indiana is a person within the meaning of § 1983 for purposes

of the Plaintiffs’ claims for injunctive and equitable relief.

                              ADMINISTRATIVE PROCEDURES

       15.      On October 23, 2018, Ms. DaSilva timely filed a Charge of Discrimination with

the Indianapolis District of the Equal Employment Opportunity Commission (“EEOC”). On May

14, 2019, the EEOC mailed a Notice of Right to Sue (“DaSilva Notice”), giving Ms. DaSilva ninety

(90) days to commence legal action. This action is being initiated within ninety (90) days of Ms.

DaSilva’s receipt of the Notice. A true and correct copy of the Notice is attached as Exhibit 1.

       16.      On October 23, 2018, Ms. Lozano timely filed a Charge of Discrimination with

the EEOC. On May 14, 2019, the EEOC mailed a Notice of Right to Sue (“Lozano Notice”), giving

Ms. Lozano ninety (90) days to commence legal action. This action is being initiated within ninety

(90) days of Ms. Lozano’s receipt of the Notice. A true and correct copy of the Notice is attached

as Exhibit 2.

       17.      On October 23, 2018, Ms. McLemore timely filed a Charge of Discrimination with

the EEOC. On May 14, 2019, the EEOC mailed a Notice of Right to Sue (“McLemore Notice”),

giving Ms. McLemore ninety (90) days to commence legal action. This action is being initiated

within ninety (90) days of Ms. McLemore’s receipt of the Notice. A true and correct copy of the

Notice is attached as Exhibit 3.

       18.      On October 22, 2018, Plaintiffs served Defendants a Notice of Tort Claim via hand-

delivery and certified mail. Defendants did not respond to Plaintiffs’ Notice of Tort Claim. More

than ninety (90) have passed since the Plaintiffs served their Notice of Tort Claim on Defendants.



                                    Page 3 of 39
   DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 4 of 39 PageID #: 4



                                   FACTUAL ALLEGATIONS

The Plaintiffs

       19.       The Plaintiffs all work for the State of Indiana in or around the Indiana General

Assembly.

       20.       The Indiana General Assembly is the state legislature, or legislative branch, of the

State of Indiana.

       21.       The Indiana General Assembly consists of the Indiana House of Representatives

(“House”) and the Indiana Senate (“Senate”).

       22.       The General Assembly meets annually at the Indiana Statehouse (“Statehouse”)

in Indianapolis, but does not meet year-round.

       23.       Instead, the General Assembly convenes on the first Tuesday after the first Monday

in January.

       24.       During odd-numbered years, the legislature meets for sixty-one (61) days (not

necessarily consecutively) and must be adjourned by April 30.

       25.       During even-numbered years, the legislature meets for thirty (30) days (not

necessarily consecutively) and must be adjourned by March 15.

       26.       The end or adjournment of the legislative session is referred to as Sine Die.

       27.       Ms. DaSilva has worked for the State of Indiana since December 22, 2015.

       28.       Ms. DaSilva currently is a Legislative Assistant for the Indiana Senate Republican

Caucus and has been in this position since June 6, 2016.

       29.       Ms. Lozano has worked for the State of Indiana since 2017.




                                    Page 4 of 39
   DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 5 of 39 PageID #: 5



        30.     Ms. Lozano currently is a Legislative Assistant for State Representatives Mara

Candelaria Reardon, Sue Errington, and Ed DeLaney and has been a Legislative Assistant since

January 2018.

        31.     Ms. McLemore has worked for the State of Indiana since September 2016.

        32.     Ms. McLemore currently is the Communications Director for the Indiana Senate

Democrats and has been in this position since May 2018.

        33.     Ms. Reardon is a member of the House, representing the 12th District of Indiana.

Ms. Reardon was first elected to the Indiana General Assembly in 2006.

Curtis T. Hill, Jr.

        34.     Hill is currently the Attorney General for the State of Indiana.

        35.     Hill was elected in 2016 and assumed office January 9, 2017.

        36.     Hill is Indiana’s highest law enforcement official.

Sine Die 2018

        37.     In 2018, the Indiana General Assembly adjourned shortly after midnight on March

15, 2018.

        38.     After Sine Die, members of the House and Senate, legislative staff, and lobbyists

typically go out to celebrate the end of the legislative session (the “Sine Die Celebration”).

        39.     In the early hours of March 15, 2018, consistent with a long-standing tradition,

lawmakers, staff, and others engaged in the legislative process gathered to mark the end of the

legislative session.

        40.     In 2018, as in many prior years, the Sine Die Celebration was held at AJ’s Lounge

in Indianapolis, Indiana (“AJ’s Lounge” or “AJ’s”).




                                    Page 5 of 39
   DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 6 of 39 PageID #: 6



       41.     On March 15, 2018, after Sine Die, Ms. DaSilva headed to AJ’s Lounge with

several of her co-workers.

       42.     When she arrived, Ms. DaSilva walked toward the bar to join three (3) of her female
colleagues.

       43.     The group chatted while waiting to be served when Hill approached them.

       44.     Ms. DaSilva was surprised to see Hill at AJ’s, as Sine Die is meant to be a

celebration among legislators, staff and lobbyists.

       45.     Upon information and belief, no other Attorney General had ever attended a Sine

Die Celebration. Hill is not involved in the legislative process, nor a member of the General

Assembly, and from the perspective of the Plaintiffs and many others, was not an expected attendee

at the Sine Die Celebration.

       46.     Ms. DaSilva observed that Hill seemed rather gregarious. He approached her and

her group of friends and asked what they were doing standing at the bar.

       47.     The group answered that they were waiting to order a drink and Hill remarked, “Ah,

come on ladies! You haven’t figured out how to get a drink yet? You’ve got to show a little skin!”.

       48.     In that moment, Ms. DaSilva’s mouth fell open in shock. She was stunned that

Hill, the Indiana Attorney General, told her to “show a little skin.”

       49.     Ms. DaSilva turned to her colleagues and asked them to confirm what she had just

heard. Her colleagues acknowledged that Hill did indeed tell them to show some skin.

       50.     Ms. DaSilva then moved around the corner of the bar top to put some distance

between herself and Hill, who was hovering nearby.

       51.     Two (2) of the four (4) women received their drinks and left the bar area, leaving

Ms. DaSilva and another co-worker, Ms. Lozano, at the bar with Hill.



                                    Page 6 of 39
   DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 7 of 39 PageID #: 7



       52.     Ms. DaSilva was getting ready to leave and join another group when she observed

Ms. Lozano’s eyes widen, signaling Ms. DaSilva to come closer.

       53.     When Ms. DaSilva approached, Ms. Lozano whispered, “Please don’t leave me

alone with him. He’s being really weird.” Ms. DaSilva then positioned herself between Ms.

Lozano and Hill to act as a buffer and prevent further contact between Lozano and Hill.

       54.     After a few moments, Hill put his hand on Ms. DaSilva’s back. Ms. DaSilva was

taken aback by this gesture.

       55.     Ms. DaSilva felt Hill’s hand start to slide slowly down her back. She tried to push

his hand away. When their hands met, instead of taking the nudge as a cue to remove his hand

from her lower back, Hill grabbed Ms. DaSilva’s hand at her wrist and moved both of their hands

over her buttocks, lingering there before eventually releasing her hand. Hill looked at Ms. DaSilva

with a grin on his face and continued the conversation. Ms. DaSilva made it clear to Hill that his

unlawful acts were not consensual and were unwelcome.

       56.     Soon after, Ms. DaSilva and Ms. Lozano found an escape route and moved away

from the area to avoid further interaction with Hill.

       57.     On March 15, 2018, Ms. Lozano and her intern accompanied Ms. Reardon to AJ’s

Lounge.

       58.     As Ms. Lozano entered AJ’s behind Ms. Reardon. Ms. Lozano saw Hill lean toward

Ms. Reardon, place his hand on her back and slide his hand down to Ms. Reardon’s buttocks and

grab Ms. Reardon underneath her dress.

       59.     Ms. Lozano was appalled by Hill’s behavior and observed that Ms. Reardon

appeared shocked as well.




                                    Page 7 of 39
   DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 8 of 39 PageID #: 8



        60.     Later, Ms. Lozano approached the bar to order some drinks with her co-workers.

Hill was at the bar.

        61.     Ms. Lozano noticed that Hill had a drink in his hand and smelled like alcohol.

        62.     Hill asked Ms. Lozano, “Do you know who I am?” Ms. Lozano responded that she

did know that he was the Indiana Attorney General and that she attended college with his daughter.

        63.     Ms. Lozano hoped that Hill would leave her alone and not make any unwelcome

sexual advances towards her if he knew she was the same age as his daughter.

        64.     As Ms. Lozano ordered drinks with her co-workers she commented, “it’s really hot

in here.” Hill responded, “Yes, you’re really hot.”

        65.     Ms. Lozano thought Hill’s statement was disturbing and inappropriate, especially

after she had just told Hill that she attended college with his daughter, and particularly in light of

seeing how he treated Ms. Reardon.

        66.     Hill then grabbed Ms. Lozano around the waist and pulled her close to him.

        67.     Ms. Lozano looked at her colleague, Ms. DaSilva, made eye contact with her and

said, “Don’t leave me alone with him, he’s acting weird.”

        68.     Ms. DaSilva observed that Hill had grabbed Ms. Lozano and was touching her

without consent.

        69.     Ms. DaSilva then got in between Ms. Lozano and Hill to prevent further unwelcome

physical contact between them.

        70.     On March 15, 2018, Ms. McLemore also went to AJ’s to celebrate the end of the

legislative session.

        71.     Ms. McLemore arrived at AJ’s with several of her co-workers.




                                    Page 8 of 39
   DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 9 of 39 PageID #: 9



       72.    During the gathering, Hill approached Ms. McLemore, who was leaning up against

the bar, and said, “Do you know who I am?” as he pulled up a stool next to Ms. McLemore, forcing

her to move uncomfortably closer to the bar’s ledge on her right with people both in front and

behind her.

       73.    Hill cornered and trapped Ms. McLemore and began rubbing her back without her

consent.

       74.    Hill did not just touch Ms. McLemore’s back. He instead used his entire hand to

rub up and down Ms. McLemore’s back for a period of time.

       75.    Hill’s conduct was unwelcome and not consensual.

       76.    Ms. McLemore mouthed “HELP ME” to her intern who helped Ms. McLemore get

away from Hill.

       77.    Ms. Reardon also went to AJ’s Lounge to celebrate the end of the legislative
session.

       78.    Shortly after she arrived, Ms. Reardon encountered Hill.

       79.    Ms. Reardon was quite surprised to see Hill at the Sine Die Celebration, because in

her twelve (12) years in and around the General Assembly, she had not seen any other Attorney

General attend a Sine Die Celebration.

       80.    Hill greeted Ms. Reardon and Ms. Lozano.

       81.    Ms. Reardon does not know Hill personally, but they had met before on a few

occasions.

       82.    As they were exchanging pleasantries, Hill leaned toward Ms. Reardon, placed his

hand on her back and slid his hand down, underneath her dress, reached to her buttocks and

grabbed it.



                                    Page 9 of 39
   DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 10 of 39 PageID #: 10



          83.    Ms. Reardon said, “back off,” explicitly telling Hill that his actions were

 unwelcome and not consensual and walked away. Ms. Lozano, who observed this encounter, stood

 nearby, shocked by what she had just witnessed.

          84.    Later, Ms. Reardon was standing with a group of people, and Hill approached the

 group.

          85.    Hill came up behind Ms. Reardon and put his hand on her back a second time and

 said, “That skin. That back.”

          86.    Ms. Reardon recoiled away before Hill could touch her buttocks again, despite his

 efforts to do so.

 Plaintiffs’ Complaints About Hill’s Illegal Conduct

          87.    In or around April 2018, a few weeks following the Sine Die Celebration, Ms.

 Reardon had lunch with a fellow legislator and with Ms. Lozano.

          88.    Ms. Reardon learned from Ms. Lozano that Hill’s unlawful conduct directed

 towards her at Ms. Reardon at the Sine Die Celebration was not an isolated event.

          89.    Ms. Lozano reported to Ms. Reardon that Hill targeted several other women at the

 Sine Die Celebration, including herself.

          90.    Upon learning of Hill’s pervasive and repeated attempts to sexually harass and

 assault several women, Ms. Reardon believed that she had an obligation to report Hill’s unlawful

 conduct to House leadership.

          91.    On or around May 14, 2018, Ms. Reardon went to the Democratic leadership to

 report these incidents.




                                     Page 10 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 11 of 39 PageID #: 11



        92.     Afterwards, Ms. Reardon and Ms. Lozano went together to the Speaker of the

 House, Brian Bosma (“Bosma”), where Ms. Reardon reiterated her report of Hill’s unlawful

 conduct at the Sine Die Celebration.

        93.     Thereafter, staff attorneys with the General Assembly interviewed at least six (6)

 women.

        94.     The General Assembly attorneys did not interview Ms. Reardon regarding Hill’s

 conduct at the Sine Die Celebration.

        95.     The General Assembly attorneys did not interview Hill.

        96.     The law firm representing the Legislative Services Agency prepared a

 memorandum analyzing the March 15, 2018 allegations.

        97.     The Memorandum, dated June 18, 2018, detailed the investigation and the risk of

 liability (the “Taft Memo”).

        98.     On or around July 2, 2018, the Taft Memo was leaked to the press.

        99.     When the Taft Memo first leaked, upon information and belief, Hill told his staff

 that he was not at AJ’s Lounge on the night in question.

        100.    Before Ms. McLemore became known as one (1) of the accusers, she had to prepare

 a press release for Senator Lanane regarding her allegations and answer questions received from

 the media.

        101.    Being required to do so caused Ms. McLemore to be placed in an awkward and

 inappropriate position, particularly because her role as Communications Director required her to

 advise her employer of the best course of action, which was met with apprehension by the

 employer.




                                     Page 11 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 12 of 39 PageID #: 12



         102.   After coming forward to complain, Bosma told Ms. Lozano that the House could

 not do anything to Hill. Bosma advised Lozano that he was happy she came forward, that Hill was

 asked not to attend functions, but “it’s a free country and [the House of Representatives] can’t stop

 him.”

         103.   After publication of the Taft Memo, Ms. Reardon received correspondence dated

 July 14, 2018 from an anonymous supporter who wrote:

                Thank you for your courage. I admire your willingness to speak out
                and not tolerate Curtis Hill’s repulsive advances. You are an
                example for other women and this man must be stopped. His pattern
                of behavior and lack of respect for women is disgraceful. There are
                many apprehensive victims of his unwanted pursuits supporting you
                in silence from his hometown. It takes a great deal of bravery to
                stand up to a man like him. I am very proud of you! Remain
                steadfast, for you are making a difference! Bless you.

 After Complaining, Hill and the State of Indiana Retaliated Against and Defamed the Plaintiffs

         104.   After the Plaintiffs complained about Hill’s unlawful conduct, Hill and the State of

 Indiana engaged in unlawful retaliation.

         105.   For instance, Hill has used the Office of the Attorney General to threaten,

 intimidate, and defame the Plaintiffs.

         106.   In addition, Hill has used his official State of Indiana Attorney General Twitter and

 Facebook accounts to threaten, intimidate, and defame the Plaintiffs.

         107.   In      July     2018,      Hill     issued      a     written       statement     on

 www.CURTISHILLFORINDIANA.com where he made the following false, disparaging, and

 defamatory statements:

                •    “The allegations against me, which continue to change, are vicious and false.”

                •    “At no time did I ever grab or touch anyone inappropriately.”




                                     Page 12 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 13 of 39 PageID #: 13



                •   “At least one story has dramatically changed from the document that was the
                    basis for all the calls for resignation.”

                •   “A key witness confirmed that her accusation contained in the confidential
                    report was materially inaccurate.”

        108.    On or around July 7, 2018, during a press conference held at the Office of the

 Indiana Attorney General, Hill made statements to the public that the complaints made against him

 are false and that he is falsely accused.

        109.    During the July 7, 2018 press conference, Hill also called the allegations

 “materially inaccurate.”

        110.    Hill has also stated that the Plaintiffs’ allegations are “deeply troubling,” “viciously

 false,” and “contain numerous misstatements and misrepresentations.”

        111.    Hill denied that he engaged in inappropriate behavior with anyone.

        112.    Hill stated that he is “falsely and publicly accused of abhorrent behavior.”

        113.    Hill stated that the accusations have “irretrievably damaged his reputation.”

        114.    Hill called Ms. Reardon’s allegations “materially inaccurate” and stated that Ms.

 Reardon confirmed such inaccuracies.

        115.    Throughout July and August 2018, campaign funds were used to purchase

 sponsored Facebook advertisements on the “Curtis Hill for Indiana” Facebook page questioning

 the credibility, fairness, and accuracy of the Plaintiffs’ reports and all investigations thereof.

        116.    For example, one CURTISHILLFORINDIANA.COM Facebook advertisement

 provides, “Apparently the standard is guilty and who cares if you’re innocent…We are living in a

 time where accusations alone have the power of conviction.”




                                     Page 13 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 14 of 39 PageID #: 14



         117.    Another CURTISHILLFORINDIANA.COM Facebook advertisement provides,

 “A key witness confirmed that her accusation contained in the confidential report was materially

 inaccurate.”

         118.    Another CURTISHILLFORINDIANA.COM Facebook advertisement provides,

 “The fundamental lack of fairness and due process regarding this prejudicial investigation is

 concerning…I have not been contacted by any investigator nor informed of who made these

 allegations.”

         119.    Another CURTISHILLFORINDIANA.COM Facebook advertisement provides,

 “These allegations against me are vicious and false. Don’t believe them.”

         120.    In July 2018, Hill posted the following statement to his official Twitter account:

 “These allegations against me are vicious and false. At no time did I ever grab or touch anyone

 inappropriately.”

         121.    On or around July 11, 2018, Hill also posted a tweet, accusing Ms. DaSilva of

 coordinating with others to write her account of what occurred at the Sine Die Celebration in March

 2018.

         122.    Upon information and belief, Hill tweeted, posted, and/or published additional false

 and defamatory statements about the Plaintiffs. These tweets have been deleted from Hill’s official

 Twitter account, despite being on notice of the Plaintiffs’ claims.

         123.    In July 2018, Hill’s representatives held a press conference in which they threatened

 to pursue civil claims for defamation and, among other things, stated, “As we know, sometimes

 between 1 a.m. and 2 a.m., when alcohol is flowing, perceptions can be different.”

         124.    After the Plaintiffs’ identities became known, Ms. DaSilva was so fearful that Hill

 would retaliate against her while at work that she locked herself in her office all day, every day,



                                     Page 14 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 15 of 39 PageID #: 15



 for over a month. Thereafter, Ms. DaSilva continued to lock herself in her office intermittently

 because she feared Hill’s response to learning she was one (1) of the four (4) women who

 complained about his conduct at the Sine Die Celebration.

           125.   During the summer of 2018, Indiana Senator Sue Glick (“Glick”) and Indiana

 Senator Jean Leising (“Leising”) were speaking loudly about the Sine Die Celebration and what

 had occurred. Several Legislative Assistants heard Leising state to Glick that the Plaintiffs got

 what they deserved because of how they were dressed at the Sine Die Celebration, or words to that

 effect.

           126.   Leising’s statements were reported to both the Democratic and Republican Chiefs

 of Staff.

           127.   On November 7, 2018, the day after the election, the Indiana Senate Democratic

 Caucus held a meeting. Ms. McLemore attended the meeting as a member of the senior staff. The

 members of the Democratic Caucus in attendance were Tim Lanane (“Lanane”), Karen Tallian

 (“Tallian”), Lonnie Randolph (“Randolph”), J.D. Ford (“Ford”), Greg Taylor (“Taylor”), David

 Niezgodski (“Niezgodski”), Eddie Melton (“Melton”), Mark Stoops (“Stoops”), and Frank Mrvan

 (“Mrvan”).

           128.   During the Caucus meeting, members of the staff were asked to leave, including

 Ms. McLemore. Ms. McLemore waited outside of the meeting room because she needed to speak

 with Ford, a newly elected Senator, to discuss some communication items.

           129.   While waiting, Ms. McLemore overheard Taylor speaking to the Democratic

 Caucus. Taylor explained to the rest of the Caucus members how he believed the Hill allegations

 were turning into an expośe on the men at the Sine Die Celebration because the men did not do

 anything about what Hill was doing to the women on March 15, 2019.



                                     Page 15 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 16 of 39 PageID #: 16



        130.    Taylor quoted an article from the IndyStar, which stated “it took a group of brave

 women, because the men in leadership who were at the Sine Die Celebration, would not step up.”

        131.    On November 19, 2019, the Indiana General Assembly held its Organization Day,

 which is the first day of the legislative session. The Attorney General’s office typically does not

 hold an event on Organization Day. However, on November 19, 2019, Hill held an event on safety

 in the workplace.

        132.    In or around December 2018, Ms. Reardon was removed as a member of the Black

 Caucus. Upon information and belief, this action was taken against Ms. Reardon in retaliation for

 reporting Hill’s unlawful conduct.

        133.    On January 24, 2019, the Indiana Senate Democratic Caucus held its Annual Latino

 Advocacy Day event, which Ms. Lozano attended.

        134.    At the Latino Advocacy Day event, Ms. Lozano was standing outside of the

 Governor’s office when Hill came up and stood right beside her for several minutes. Hill stood so

 close to Ms. Lozano that their arms could have touched. Ms. Lozano felt very uncomfortable and

 fearful. Ms. Lozano believes that Hill’s conduct was intended to physically intimidate her.

        135.    On one (1) occasion, Tallian walked up to Ms. DaSilva and put her hand on Ms.

 DaSilva’s shoulder. Tallian asked Ms. DaSilva if it was ok, or if she should ask for permission to

 put her hand on Ms. DaSilva’s shoulder. Tallian then told Ms. DaSilva that if she were gay it would

 not be sexual harassment.

        136.    In the spring of 2019, Ms. Reardon was standing with Bosma, Senator Blake Doriot

 (“Doriot”), and other lobbyists at a work-related reception. Doriot said, “What are we supposed to

 do when these women wear a black bra under a white blouse, not look?” Upon hearing Doriot’s




                                     Page 16 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 17 of 39 PageID #: 17



 statement, Speaker Bosma replied that Senator Doriot should “…never say that again…” Ms.

 Reardon walked away.

        137.    At the close of the legislative session in April 2019, there was no official Sine Die

 Celebration, “because of what happened last year,” a statement made by many in and around the

 General Assembly. Many lawmakers and staff expressed resentment and disappointment that no

 Sine Die Celebration was held, and overtly blamed the Plaintiffs.

        138.    On April 24, 2019, the day of Sine Die, Ms. McLemore met with Senator Lanane

 and House member Phil GiaQuinta to discuss a joint press conference. In Ms. McLemore’s

 presence, GiaQuinta said to Lanane, “I know you want to get out of here early so you can make it

 to AJ’s by 9 tonight, right Tim?” Lanane replied, “only if Curtis is going to be there!”

        139.    On April 25, 2019, the day after Sine Die, the leaders of each Caucus go on Indiana

 Lawmakers, a television program, to discuss how the session went. Ms. McLemore was in

 attendance. Before starting the program, John Schwantes, the host of the show, made a joke about

 everyone being at AJ’s the night before for the Sine Die Celebration and joked about Hill attending.

 Lawmakers in attendance were Lanane, GiaQuinta, Bosma, and Rodric Bray.

        140.    Whenever Ms. Reardon attends an event where Hill is present, Hill’s bodyguard,

 an Indiana State Trooper, stares at Ms. Reardon in a menacing way and engages in similar

 threatening behavior.

        141.    Since reporting Hill’s unwelcome and unlawful conduct, all the Plaintiffs have

 limited their attendance to work-related social events due to the negative, uncomfortable or

 inappropriate reactions of lawmakers and staff. By not attending such events, the Plaintiffs have

 been unable to make connections, develop relationships, and network within the political

 community, all of which are necessary to advance their careers.



                                     Page 17 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 18 of 39 PageID #: 18



 The Inspector General and Special Prosecutor’s Investigations and Reports

        142.    On July 5, 2018, the Indiana Inspector General (“IG”) received a request that the

 Indiana Office of the Inspector General (“OIG”) investigate the allegations against Hill.

        143.    OIG Director of Investigations, Darrell Boehmer, led the OIG investigation. OIG

 also had the Indianapolis Metropolitan Police Department (“IMPD”) assist. Sergeant Lawrence

 Cahill (“Cahill”) with the IMPD attended the Plaintiffs’ interviews and most of the witness

 interviews.

        144.    On July 24, 2018, the Marion Superior Court appointed Daniel J. Sigler (“Sigler”)

 as a Special Prosecutor In the Matter of Curtis Hill.

        145.    The Special Prosecutor was appointed “to determine whether there was probable

 cause to believe that Curtis Hill, as a private citizen of the State of Indiana, engaged in conduct

 with the intent to commit a crime.”

        146.    The Special Prosecutor’s investigation was conducted by and with the cooperation

 of the IMPD and the OIG.

        147.    OIG conducted fifty-six (56) interviews, including the Plaintiffs. The OIG also

 subpoenaed receipts for food, drinks, and transportation for individuals who were with Hill on the

 evening of March 14, 2018 and the early morning of March 15, 2018.

        148.    On July 16, 2018, the OIG interviewed Ms. Lozano.

        149.    On July 16, 2018, the OIG interviewed Ms. McLemore.

        150.    On July 17, 2018, the OIG interviewed Ms. Reardon.

        151.    On July 25, 2018, the OIG interviewed Ms. DaSilva.

        152.    Neither the OIG nor the Special Prosecutor interviewed Hill. Instead, Hill submitted

 a video-recorded statement with one of Hill’s attorneys asking him questions. Hill’s attorneys then


                                     Page 18 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 19 of 39 PageID #: 19



 provided the Special Prosecutor with a copy of the recorded statement. The Special Prosecutor

 provided the recorded statement to OIG.

         153.    The OIG submitted its investigative records to the Special Prosecutor for

 consideration of criminal charges of felony sexual battery and misdemeanor battery.

         154.    On October 22, 2018, the Plaintiffs were contacted by the Inspector General. The

 Inspector General asked the Plaintiffs to report to the Office of the Inspector General at 9:30 am

 on October 23, 2018 where they would be given a copy of the Inspector General Report and the

 Special Prosecutor’s Report. The Plaintiffs were also told that the Special Prosecutor was holding

 a press conference at 10:00 am on October 23, 2018 and then would be available to answer

 questions after the press conference.

         155.    On October 23, 2018, the Plaintiffs met with the Special Prosecutor and the

 Inspector General. The Special Prosecutor told the Plaintiffs that he believed them, but that he did

 not want to put them in harm’s way and subject them to a “circus environment.”

         156.    The Inspector General’s Report, which consists of twenty-five (25) pages was filed

 on    October    23,   2018    and   can   be    found    at   https://www.in.gov/ig/files/2018-07-

 0184%20Attorney%20General%20Wrongdoing_WEB.pdf.

         157.    The OIG made several conclusions in the Report, including that:

                 …Hill’s behavior at the sine die party at AJ’s is well documented.
                 Multiple eyewitnesses provided statements that Hill’s conduct was
                 inappropriate, creepy, unwelcome, and made many of the women at
                 the party uncomfortable.”

         158.    The OIG also concluded:

                 The women affected indicated Hill’s actions caused emotional
                 distress, family distress and anger. At least one woman left the sine
                 die party in tears, others were upset enough to actively avoid any
                 contact with Hill the rest of the night, and still others sought the


                                       Page 19 of 39
      DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 20 of 39 PageID #: 20



                 protection of men and other women who were there…All but one of
                 the women who alleged Hill inappropriately touched them were in
                 their 20’s and new in their careers. This demonstrates the disparate
                 power, influence, authority, and age that exists between Hill and
                 the women who made allegations against him.

                 [Emphasis supplied].

        159.     The OIG further concluded:

                 None of the women initially intended for the allegations to become
                 public. One of the women said that the breaking point for the women
                 who publicly came forward was when Hill issued his first media
                 release via Twitter, stating that the allegations against him were
                 “vicious and false” and at no time did he “touch or grab anyone
                 inappropriately.” Several days thereafter, he reiterated that he was
                 falsely accused.

         160.    The Special Prosecutor’s Report, which consists of seven (7) pages was filed on

 October 23, 2018 and can be found at https://www.documentcloud.org/documents/5017385-

 SPECIAL-PROSECUTOR-REPORT-CURTIS-HILL.html.

         161.    In his Report, the Special Prosecutor explained that his role was to undertake the

 criminal investigation. He recognized that he was not charged with investigating whether Hill

 engaged in civil misconducted or employment harassment. The Special Prosecutor likened the

 investigation to two (2) parallel rails of a railroad track:

                 In this case, there were two separate, distinct rails: the first rail
                 involved a potential employment harassment and civil misconduct
                 claim. The second rail was the criminal investigation I was asked to
                 undertake. Although these two rails are tied together by a particular
                 set of facts, each rail remains distinct and independent. The facts are
                 the ties that bind these separate legal tracks together. The issues
                 presented by the first rail, i.e. civil liability and the involvement of
                 a public official do not impact on the other rail, i.e. decision to
                 prosecute…

                 The same facts at issue (i.e. what occurred in A.J.’s on March 15,
                 2018) apply to both rails but involve an examination of the conduct

                                     Page 20 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 21 of 39 PageID #: 21



             of Curtis Hill in different contexts. The first rail involves Curtis Hill,
             the public figure and office holder, while the second rail examines
             Curtis Hill’s conduct as a private citizen for the purpose of
             determining whether he violated the criminal law on March 15,
             2018...

             The first rail thus deals with employee claims of potential
             inappropriate conduct and sexual harassment against a state official
             and raise questions as to the appropriateness of the official’s conduct
             in an Indianapolis bar on March 15, 2018. That investigation was
             not a criminal investigation but a private legal opinion regarding
             potential employer liability for sexual harassment…

             The second rail – the one I was appointed to investigate – deals only
             with the question of whether a man named Curtis Hill may have
             violated a criminal statute…

      162.   The Special Prosecutor took Plaintiffs’ claims as true and credible and noted that:

             “Their motives appeared sincere and I found all to be credible in
             their belief that Hill touched them in a way that was inappropriate.”

      163.   The Special Prosecutor’s Report went on to provide:

             “Hill, in his statement, did not deny certain touching occurred but
             stated that the touching was either incidental to conversation or
             movement in the crowded bar.”

      164.   The Special Prosecutor also made several conclusions in his report, notably:

             “…there is little public benefit to be served by filing a misdemeanor
             charge or charges…it would not resolve the issue of main concern:
             Did Curtis Hill behave inappropriately in the early morning hours of
             March 15, 2018?”

      165.   The Special Prosecutor went on the conclude:
             The issues presented on rail one – did an elected official behave in
             a manner inappropriate to his public office? – remain unresolved and
             will necessarily be debated in other settings. Mr. Hill is a public
             official and will have to answer to the public he serves for his
             involvement and behavior in this matter…
      166.   Finally, the Special Prosecutor observed:

                                    Page 21 of 39
   DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 22 of 39 PageID #: 22



                   I thank the women affected who have cooperated with this
                   investigation despite having been placed in a position of having their
                   privacy invaded and their credibility questioned. The decision made
                   today should not and does not reflect on their credibility. They
                   addressed their concerns in an appropriate fashion and forum and
                   should be subjected to no criticism.

         167.      After the release of the Inspector General’s Report, upon information and belief,

 Hill met with at least one (1) of the witnesses interviewed for the OIG Report to influence the

 witness to change his story.

 The Indiana Disciplinary Commission’s Complaint Against Curtis T. Hill, Jr.

         168.      On March 19, 2019, the Indiana Supreme Court Disciplinary Commission (the

 “Commission”) filed a Disciplinary Complaint against Hill in the Supreme Court of the State of

 Indiana, Case No. 19S-DI-00156.

         169.      The Commission filed the Disciplinary Complaint against Hill based on his conduct

 at the March 2018 Sine Die Celebration at AJ’s Lounge and specifically Hill’s conduct towards

 the Plaintiffs.

         170.      With respect to Ms. Reardon, the Commission alleged in its Disciplinary Complaint

 that Hill committed the criminal act of battery.

         171.      With respect to Ms. McLemore, the Commission alleged in its Disciplinary

 Complaint that Hill committed the criminal act of battery.

         172.      With respect to Ms. Lozano, the Commission alleged in its Disciplinary Complaint

 that Hill committed the criminal act of battery.

         173.      With respect to Ms. DaSilva, the Commission alleged in its Disciplinary Complaint

 that Hill committed the criminal act of sexual battery, or, in the alternative, criminal battery.




                                     Page 22 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 23 of 39 PageID #: 23



        174.    The Commission has alleged that by engaging in this conduct, Hill violated the

 Indiana Rules of Professional Conduct, Rule Nos. 8.4(b) and 8.4(d), and engaged in “offensive

 personality” in violation of Rule 22 of the Indiana Rules of Admission and Discipline.

        175.    The Commission also cited several aggravating factors bringing the Disciplinary

 Complaint against Hill.

        176.    First, that Hill is the chief legal officer for the State of Indiana and as the elected

 Attorney General, Hill holds a position of extreme public trust and his office touches virtually all

 areas of state government. The Commission also noted that Hill has substantial experience in the

 practice of law including many years as the elected Prosecuting Attorney for Elkhart County.

        177.    Next, the Commission stated in the Disciplinary Complaint that when first

 confronted by legislative leaders about his conduct at the Sine Die Celebration, Hill admitted

 repeatedly that he had too much to drink or words to that effect. Thereafter, Hill changed his story

 and claimed that he was not inebriated.

        178.    The Commission went on to provide that Hill has held public news events in his

 role at the Attorney General in which he denounced the allegations as untrue and implied that the

 Plaintiffs falsified their accounts and later portrayed the Plaintiffs as mistaken or misperceiving

 his conduct.

        179.    Finally, the Commission further stated in its Disciplinary Complaint that Hill’s

 conduct caused actual or potential injury to the Plaintiffs and their future careers by forcing them

 to choose between reporting his conduct or remaining silent. Three (3) of Hill’s four (4) victims

 were women in their early 20’s, had just begun their careers in government, and were subject to

 the sexual misconduct by a powerful state official.




                                     Page 23 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 24 of 39 PageID #: 24



        180.    The Disciplinary Complaint remains pending and a hearing on the matter is

 scheduled for October 21-25, 2019.

 Sexual Harassment Policies and Procedures that Apply to Individuals Working In and Around
 the Indiana General Assembly

        181.    The State of Indiana has no uniform policy regarding sexual harassment that applies

 to the entire General Assembly or the individuals that work in and around the Statehouse, such as

 lobbyists and statewide elected officials.

        182.    There is currently no sexual harassment policy that prohibits elected officials in

 Indiana, or other State of Indiana employees, from sexually harassing other elected officials in

 Indiana.

        183.    The House and the Senate each have separate sexual harassment policies that apply

 to their respective employees.

        184.    However, the House policy does not apply to the Senate and the Senate policy does

 not apply to the House.

        185.    In addition, each policy has a separate reporting structure for complaints of sexual

 harassment.

        186.    An employee of the Senate who believes s/he has been sexually harassed by a

 member of the Senate or employee, supervisor, agent of the Senate, or an individual with whom

 the employee is required to have contact is required to first report the harassment to the employee’s

 immediate supervisor. If the employee’s immediate supervisor is unavailable to receive the report

 of harassment or is involved in the report of harassment, the report should be made to the Majority

 Chief of Staff or to the Secretary of the Senate.

        187.    An employee of the House who believes s/he has been sexually harassed by a

 member of the House or staff, immediate supervisor, agent of the House, or an individual with

                                     Page 24 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 25 of 39 PageID #: 25



 whom the employee is required to have contact, is required to report the incident and names of the

 individuals involved in the incident to her immediate supervisor, the appropriate Chief of Staff,

 the appropriate Chief Counsel or the Clerk. The policy goes on to provide, “Alternatively, the

 employee may directly contact the Equal Employment Opportunity Commission.”

        188.    Each year, employees of the House and the Senate attend a one (1) hour training,

 which covers a variety of topics. Approximately five (5) minutes or less of the one (1) hour training

 is devoted to the subject of sexual harassment. The sexual harassment training typically consists

 of the person providing the training reading the sexual harassment policy out loud.

        189.    In April 2018, legislation was passed that required the Personnel Subcommittee of

 the Legislative Council to do the following: (1) Prepare recommended sexual harassment

 prevention policies to govern the conduct of the members of the General Assembly; and (2) Submit

 the recommended policies to the Legislative Council.

        190.    In turn, the Legislative Council was charged with approving the sexual harassment

 prevention policies no later than November 20, 2018.

        191.    In January 2019, for the first time in state history, Indiana passed a sexual

 harassment policy that applies to elected members of the General Assembly.

        192.    However, the policy is deficient in many respects. For example, the policy lacks

 penalties for elected members of the General Assembly who are in violation, among other

 deficiencies. The policy also does not apply to many individuals working in and around the

 Statehouse and does not provide a mechanism for third party investigations.

        193.    Upon information and belief, there have been many claims of sexual harassment

 reported by Indiana employees and others working in and around the Statehouse over the years.




                                     Page 25 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 26 of 39 PageID #: 26



         194.   However, despite the widely acknowledged problem of sexual harassment,

 discrimination, and retaliation occurring within the Indiana Statehouse, the House and Senate

 failed to implement adequate policies and procedures to prevent, address, and remediate such

 unlawful conduct.

         195.   It was widely recognized and publicly reported that both the current and prior

 versions of policies and procedures pertaining to Statehouse employees were inadequate.

         196.   For example, on November 15, 2018, it was reported in the Herald Bulletin article

 “Legislature Developing Sexual Harassment Policy” that State Senator Karen Tallian stated

 regarding the existing policy, “There wasn’t really a plan. There wasn’t a series of who you report

 to       and     who       is      supposed       to      what       next.”      (Available       at

 https://www.heraldbulletin.com/news/state_news/legislature-developing-sexual-harassment-

 policy/article_76dde482-309e-50a2-b085-44783a99365e.html).

         197.   Senator Tallian was also quoted in the same article that neither the proposed nor

 current policy in place at the time would prevent or address the sexual harassment committed by

 Hill. “That is an independently elected official from the executive branch and would probably not

 by covered by this. Although it might tell somebody what it is that they should do and who it is

 they should go to, or make a complaint to.”

         198.   In several news articles, other lawmakers, legal commentators, and experts were

 also reported as finding both the prior policies and procedures as well as the newly enacted revised

 policies and procedures to be deficient, out of date, and not in compliance with federal law or

 employment best practices.

 Other Relevant Facts




                                       Page 26 of 39
      DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 27 of 39 PageID #: 27



           199.   Defendants subjected the Plaintiffs to sexual harassment and failed to take

 immediate and appropriate action to correct the sexual harassment.

           200.   Defendants retaliated against the Plaintiffs for opposing Hill’s unlawful sexual

 harassment.

           201.   As a result of Defendants unlawful conduct, Plaintiffs have suffered and continue

 to suffer emotional distress and anguish.

           202.   Defendants’ actions were taken with malice or reckless indifference to Plaintiffs’

 rights.

           203.   Defendants’ actions were taken under the color of state law.

           204.   In particular, Hill’s actions on March 15, 2018 and thereafter were taken in the

 exercise of power possessed by virtue of state law and made possible only because he was clothed

 with the authority of state law.

                                 COUNT I – STATE OF INDIANA
                                  (Title VII – Sexual Harassment)

           205.   All preceding paragraphs are incorporated herein by reference.

           206.   The State of Indiana engaged in unlawful employment practices by intentionally

 discriminating against Plaintiffs with respect to terms, conditions, and privileges of employment

 on the basis of the sex of Ms. DaSilva, Ms. Lozano, and Ms. McLemore.

           207.   The State of Indiana’s actions interfered with Ms. DaSilva, Ms. Lozano, and Ms.

 McLemore’s work performance and created an intimidating, hostile and offensive work

 environment, in violation of Title VII.

           208.   The State of Indiana did not take any steps to correct the sexual harassment.

           209.   As a direct and proximate cause of the State of Indiana’s actions to discriminate

 against Ms. DaSilva, Ms. Lozano, and Ms. McLemore and creation of an intimidating, hostile and

                                     Page 27 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 28 of 39 PageID #: 28



 offensive work environment, the State of Indiana has caused Ms. DaSilva, Ms. Lozano, and Ms.

 McLemore to suffer compensatory damages, including, but not limited to, loss of employment

 benefits, mental anguish, pain and suffering, humiliation, embarrassment, degradation, loss of

 reputation, attorney fees and other expenses as allowed by law.

        210.    The State of Indiana’s conduct was willful, in that they knew and/or showed

 reckless disregard for the matter of whether its conduct, described above, was prohibited by Title

 VII.

                               COUNT II – STATE OF INDIANA
                                  (Title VII – Retaliation)

        211.    All preceding paragraphs are incorporated herein by reference.

        212.    By the actions described above, the State of Indiana retaliated against Ms. DaSilva,

 Ms. Lozano, and Ms. McLemore because they engaged in protected activity.

        213.    Ms. DaSilva, Ms. Lozano, and Ms. McLemore complained about Hill’s

 inappropriate and unwelcome sexual harassment.

        214.    Thereafter, the State of Indiana engaged in unlawful employment practices by

 creating a retaliatory hostile work environment.

        215.    The State of Indiana engaged in unlawful employment practices by intentionally

 discriminating against Ms. DaSilva, Ms. Lozano, and Ms. McLemore with respect to the terms,

 conditions, and privileges of employment, because Ms. DaSilva, Ms. Lozano, and Ms. McLemore

 raised concerns about discrimination in the workplace and because they reported discrimination

 and retaliation complaints against the State of Indiana.

        216.    The State of Indiana’s actions interfered with Ms. DaSilva, Ms. Lozano, and Ms.

 McLemore’s work performance and created an intimidating, hostile and offensive work

 environment.

                                     Page 28 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 29 of 39 PageID #: 29



        217.    The State of Indiana’s conduct was willful, in that they knew and/or showed

 reckless disregard for the matter of whether its conduct, described above, was prohibited by Title

 VII.

        218.    As a direct and proximate cause of the State of Indiana’s unlawful retaliation, Ms.

 DaSilva, Ms. Lozano, and Ms. McLemore have suffered and will continue to suffer compensatory

 damages, including, but not limited to, loss of employment benefits, mental anguish, pain and

 suffering, humiliation, embarrassment, degradation, loss of reputation, attorneys’ fees and costs,

 and other expenses as allowed by law.

                    COUNT III – CURTIS T. HILL JR., INDIVIDUALLY
                      (§ 1983 – Sexual Harassment and Discrimination
                           in Violation of Equal Protection Clause)

        219.    All preceding paragraphs are incorporated herein by reference.

        220.    Hill, acting under the color of state law, caused or participated in the deprivation of

 Ms. DaSilva’s, Ms. Lozano’s, Ms. McLemore’s, and Ms. Reardon’s constitutional rights and

 privileges because of his abuse of authority as Indiana Attorney General.

        221.    The result of these unlawful actions has subjected Ms. DaSilva, Ms. Lozano, Ms.

 McLemore, and Ms. Reardon to a hostile work environment, and discrimination and denial of

 equal employment opportunities because of their sex, in violation of the Equal Protection Clause

 of the Fourteenth Amendment of the United States Constitution.

        222.    Hill, as Indiana Attorney General and long-time county prosecutor, was sufficiently

 aware of the longstanding laws that existed prohibiting his conduct against Plaintiffs.

        223.    Hill’s actions were the direct and proximate cause of the Plaintiffs’ damages.




                                     Page 29 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 30 of 39 PageID #: 30



        224.     Hill’s actions have caused Plaintiffs to suffer compensatory damages, including,

 but not limited to, loss of employment benefits, emotional pain, mental anguish, loss of reputation,

 attorneys’ fees, and other expenses as allowed by law.

        225.     As a direct and proximate result of Hill’s malicious and reckless actions in

 depriving Plaintiffs of their equal protection rights provided by the United States Constitution, in

 violation of § 1983, Plaintiffs are entitled to punitive damages.

                      COUNT IV – CURTIS T. HILL JR., INDIVIDUALLY
                  (§ 1983 – Retaliation in Violation of Equal Protection Clause)

        226.     All preceding paragraphs are incorporated herein by reference.

        227.     Hill, acting under the color of state law, caused or participated in the deprivation of

 Ms. DaSilva’s, Ms. Lozano’s, Ms. McLemore’s, and Ms. Reardon’s constitutional rights and

 privileges because of his abuse of authority as Indiana Attorney General.

        228.     The result of these unlawful actions has subjected Ms. DaSilva, Ms. Lozano, Ms.

 McLemore, and Ms. Reardon to a hostile work environment, and discrimination and denial of

 equal employment opportunities because Plaintiffs raised concerns about discrimination in the

 workplace and because they reported discrimination and retaliation complaints against Defendants,

 in violation of the Equal Protection Clause of the Fourteenth Amendment of the United States

 Constitution.

        229.     Hill, as Indiana Attorney General and long-time county prosecutor, was sufficiently

 aware of the longstanding laws that existed prohibiting his conduct against Plaintiffs.

        230.     Hill’s actions were the direct and proximate cause of the Plaintiffs’ damages.

        231.     Hill’s actions have caused Plaintiffs to suffer compensatory damages, including,

 but not limited to, loss of employment benefits, emotional pain, mental anguish, loss of reputation,

 attorneys’ fees, and other expenses as allowed by law.

                                     Page 30 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 31 of 39 PageID #: 31



         232.    As a direct and proximate result of Hill’s malicious and reckless actions in

 depriving Plaintiffs of their equal protection rights provided by the United States Constitution, in

 violation of § 1983, Plaintiffs are entitled to punitive damages.

                       COUNT V – CURTIS T. HILL JR., INDIVIDUALLY
                          (§ 1983 – Substantive Due Process Clause)

         233.    All preceding paragraphs are incorporated herein by reference.

         234.    Hill, acting under the color of state law, caused or participated in the deprivation of

 Ms. DaSilva’s, Ms. Lozano’s, Ms. McLemore’s, and Ms. Reardon’s constitutional rights and

 privileges because of his abuse of authority as Indiana Attorney General.

         235.    The result of these unlawful actions has deprived Ms. DaSilva, Ms. Lozano, Ms.

 McLemore, and Ms. Reardon of the right to bodily integrity pursuant to the substantive component

 of the Due Process Clause of the Fourteenth Amendment of the United States Constitution.

         236.    Hill’s conduct toward Ms. DaSilva, Ms. Lozano, Ms. McLemore, and Ms. Reardon

 shocks the conscience and evinces a deliberate indifference to the Plaintiffs’ rights as individuals.

         237.    Ms. DaSilva, Ms. Lozano, Ms. McLemore, and Ms. Reardon suffered unwanted

 and unwelcome physical contact of a sexual nature that constitutes a violation of the Plaintiffs’

 liberty interest in their bodily integrity, as provided by the Due Process Clause of the Fourteenth

 Amendment of the United States Constitution.

         238.    Hill’s ability to commit a serious physical and sexual assault on Ms. DaSilva, Ms.

 Lozano, Ms. McLemore, and Ms. Reardon was enabled by his governmental position and actions

 taken as a state official.

         239.    Hill, as Indiana Attorney General and long-time county prosecutor, was sufficiently

 aware of the longstanding laws that existed prohibiting his conduct against Plaintiffs.

         240.    Hill’s actions were the direct and proximate cause of the Plaintiffs’ damages.

                                     Page 31 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 32 of 39 PageID #: 32



        241.    Hill’s actions have caused Plaintiffs to suffer compensatory damages, including,

 but not limited to, loss of employment benefits, emotional pain, mental anguish, loss of reputation,

 attorneys’ fees, and other expenses as allowed by law.

        242.    As a direct and proximate result of Hill’s malicious and reckless actions in

 depriving Plaintiffs of their equal protection rights provided by the United States Constitution, in

 violation of 42 U.S.C. § 1983, Plaintiffs are entitled to punitive damages.

                                  COUNT VI – STATE OF INDIANA
                           (§ 1983 – Sexual Harassment and Discrimination
                                in Violation of Equal Protection Clause)

        243.    All preceding paragraphs are incorporated herein by reference.

        244.    The State of Indiana, acting under the color of state law, caused or participated in

 the deprivation of Ms. DaSilva’s, Ms. Lozano’s, Ms. McLemore’s, and Ms. Reardon’s rights,

 privileges and immunities under the Equal Protection Clause as secured by the Fourteenth

 Amendment of the United States Constitution by intentionally discriminating against Plaintiffs

 with respect to terms, conditions, and privileges of employment on the basis of the sex of Ms.

 DaSilva, Ms. Lozano, Ms. McLemore, and Ms. Reardon.

        245.    The State of Indiana’s policy or custom, by its lawmakers, policymakers, and

 officials, represents the official policy of the State of Indiana, and is responsible for the ongoing

 harm to the Plaintiffs.

        246.    The decisions of the State of Indiana’s lawmakers, acts of its policymaking

 officials, and practices are so widespread and persistent to practically have the force and effect of

 law.

        247.    It is the policy or custom of the State of Indiana to fail to exercise reasonable care

 in preventing constitutional violations on the basis of equal protection.



                                     Page 32 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 33 of 39 PageID #: 33



        248.      As a result of the above-described policies or customs, violations of the

 constitutional rights to equal protection were not adequately prevented, investigated, sanctioned,

 or remediated.

        249.      The State of Indiana’s custom or policy is the moving force behind and

 demonstrates a deliberate indifference to the Plaintiffs’ constitutional rights.

        250.      The same problem has arisen many times and the State of Indiana has acquiesced

 in the outcome causing the deprivation of the Plaintiffs’ constitutional rights.

        251.      The State of Indiana was sufficiently aware of the longstanding laws that existed

 prohibiting their conduct against Plaintiffs.

        252.      The State of Indiana’s actions were the direct and proximate cause of the Plaintiffs’

 damages.

        253.      The State of Indiana’s actions have caused Plaintiffs to suffer compensatory

 damages, including, but not limited to, loss of employment benefits, emotional pain, mental

 anguish, loss of reputation, attorneys’ fees, and other expenses as allowed by law.

        254.      As a direct and proximate result of the State of Indiana’s malicious and reckless

 actions in depriving Plaintiffs of their equal protection rights provided by the United States

 Constitution, in violation of § 1983, Plaintiffs are entitled to punitive damages.

                                COUNT VII – STATE OF INDIANA
                                     (§ 1983 – Retaliation)

        255.      All preceding paragraphs are incorporated herein by reference.

        256.      The State of Indiana, acting under the color of state law, caused or participated in

 the deprivation of Ms. DaSilva’s, Ms. Lozano’s, Ms. McLemore’s, and Ms. Reardon’s rights,

 privileges and immunities under the Equal Protection Clause as secured by the Fourteenth

 Amendment of the United States Constitution by intentionally discriminating against Plaintiffs

                                     Page 33 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 34 of 39 PageID #: 34



 with respect to terms, conditions, and privileges of employment, because Plaintiffs raised concerns

 about discrimination in the workplace and because they reported discrimination and retaliation

 complaints against the State of Indiana.

        257.    The State of Indiana’s policy or custom, by its lawmakers, policymakers, and

 officials, represents the official policy of the State of Indiana, and is responsible for the ongoing

 harm to the Plaintiffs.

        258.    The decisions of the State of Indiana’s lawmakers, acts of its policymaking

 officials, and practices are so widespread and persistent to practically have the force and effect of

 law.

        259.    It is the policy or custom of the State of Indiana to fail to exercise reasonable care

 in preventing constitutional violations on the basis of equal protection.

        260.    As a result of the above-described policies or customs, violations of the

 constitutional rights to equal protection were not adequately prevent, investigated, sanctioned, or

 remediated.

        261.    The State of Indiana’s custom or policy is the moving force behind and

 demonstrates a deliberate indifference to the Plaintiffs’ constitutional rights.

        262.    The same problem has arisen many times and the State of Indiana has acquiesced

 in the outcome causing the deprivation of the Plaintiffs’ constitutional rights.

        263.    The State of Indiana was sufficiently aware of the longstanding laws that existed

 prohibiting their conduct against Plaintiffs.

        264.    The State of Indiana’s actions were the direct and proximate cause of the Plaintiffs’

 damages.




                                     Page 34 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 35 of 39 PageID #: 35



        265.    The State of Indiana’s actions have caused Plaintiffs to suffer compensatory

 damages, including, but not limited to, loss of employment benefits, emotional pain, mental

 anguish, loss of reputation, attorneys’ fees, and other expenses as allowed by law.

        266.    As a direct and proximate result of the State of Indiana’s malicious and reckless

 actions in depriving Plaintiffs of their equal protection rights provided by the United States

 Constitution, in violation of § 1983, Plaintiffs are entitled to punitive damages.

                    COUNT VIII – CURTIS T. HILL JR., INDIVIDUALLY
                                      (Battery)

        267.    All preceding paragraphs are incorporated herein by reference.

        268.    By the actions described above, Hill touched Ms. DaSilva, Ms. Lozano, Ms.

 McLemore, and Ms. Reardon in a rude, insolent, and angry manner at the Sine Die Celebration on

 March 15, 2018, thereby committing battery.

        269.    All of the Plaintiffs have suffered pain, humiliation, and mental anguish as a result

 of Hill’s unlawful and unwanted touching.

                     COUNT IX – CURTIS T. HILL JR., INDIVIDUALLY
                                   (Sexual Battery)

        270.    All preceding paragraphs are incorporated herein by reference.

        271.    By the actions described above, the Plaintiffs did not consent when Hill touched

 them in a harmful or offensive matter at the Sine Die Celebration on March 15, 2018, thereby

 committing sexual battery.

        272.    All of the Plaintiffs have suffered pain, humiliation, and mental anguish as a result

 of Hill’s unlawful and unwanted touching.

                     COUNT X – CURTIS T. HILL JR., INDIVIDUALLY
                                    (Defamation)

        273.    All preceding paragraphs are incorporated herein by reference.

                                     Page 35 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 36 of 39 PageID #: 36



        274.    Plaintiffs have the right to be secure in the possession of their good names and

 reputations.

        275.    Hill has repeatedly attacked the Plaintiffs’ reputations and good names by falsely

 stating that Plaintiffs’ complaints and reports about his unlawful conduct were, among other things,

 “vicious and false,” “continue to change,” are “deeply troubling,” and “contain numerous

 misstatements and misrepresentations.”

        276.    Hill’s statements were published throughout Indiana, across the United States, on

 television, in newspapers, and on the Internet.

        277.    Hill’s statements about Plaintiffs are defamatory per se.

        278.    As a direct and proximate result of Hill’s publication of defamatory statements

 against Plaintiffs, Plaintiffs’ reputations have been harmed and Plaintiffs have sustained damages.

                      COUNT XI– CURTIS T. HILL JR., INDIVIDUALLY
                             (False Light Invasion of Privacy)

        279.    All preceding paragraphs are incorporated herein by reference.

        280.    Hill placed the Plaintiffs in a false light before the public by publishing statements

 that directly or implicitly accused the Plaintiffs of misconduct in their trade, profession, office or

 occupation.

        281.    Hill’s published statements that directly or implicitly accused Plaintiffs of

 misconduct in their trade, profession, office or occupation would be highly offensive to a

 reasonable person.

        282.    Hill had knowledge of or acted in reckless disregard as to the falsity of the published

 statements that directly or implicitly accused Plaintiffs of misconduct in their trade, profession,

 office or occupation and the false light in which Plaintiffs would be placed by those statements.




                                     Page 36 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 37 of 39 PageID #: 37



        283.    As a direct and proximate result of Hill’s placing Plaintiffs in a false light by

 publishing statements that directly or implicitly accused Plaintiffs of misconduct in their trade,

 profession, office or occupation, Plaintiffs have sustained damages.

 WHEREFORE, Plaintiffs Niki DaSilva, Samantha Lozano, Gabrielle McLemore, and Mara

 Reardon respectfully request that this Court:

        A.      Award judgment in favor of Plaintiffs and against Defendants;

        B.      Enter an order declaring Defendants’ conduct unconstitutional;

        C.      Enter a permanent injunction, upon proper motion, requiring the State of Indiana to

 adopt appropriate policies related to sexual harassment, retaliation, and protection of individuals’

 rights to equal protection and substantive due process under the United States Constitution;

        D.      Require Defendant Hill to retract all defamatory statements and/or apologize for

 such statements;

        E.      Award compensatory damages against Defendants in an amount to be determined

 at trial to make Plaintiffs whole for the mental anguish, emotional distress and other non-pecuniary

 damages they have suffered because of Defendants’ unlawful conduct;

        F.      Award punitive damages against Defendant Hill to be determined at trial to punish

 Defendants for the unlawful conduct which was malicious or undertaken with reckless indifference

 to Plaintiffs’ rights and to deter others from similar conduct;

        G.      Award the costs of maintaining this action, including an award of reasonable

 attorneys’ fees; and

        H.      Award all other relief proper in the premises.




                                     Page 37 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 38 of 39 PageID #: 38



 Dated this 18th day of June 2019.

                                          Respectfully submitted,
                                          s/Kimberly D. Jeselskis
                                          William J. Brinkerhoff, Attorney No. 24811-53
                                          Kimberly D. Jeselskis, Attorney No. 23422-49
                                          Hannah Kaufman Joseph, Attorney No. 24974-49
                                          KATZ KORIN CUNNINGHAM PC
                                          334 North Senate Avenue
                                          Indianapolis, Indiana 46204-1708
                                          317-464-1100; 317-464-1111-fax
                                          bbrinkerhoff@kkclegal.com
                                          kjeselskis@kkclegal.com
                                          hjoseph@kkclegal.com

                                          Counsel for Plaintiffs




                                     Page 38 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
Case 1:19-cv-02453-JRS-DLP Document 1 Filed 06/18/19 Page 39 of 39 PageID #: 39



                                           TRIAL BY JURY

 Plaintiffs Niki DaSilva, Samantha Lozano, Gabrielle McLemore, and Mara Reardon demand a

 trial by jury on all issues so triable.

     Dated this 18th day of June 2019.

                                             Respectfully submitted,
                                             s/Kimberly D. Jeselskis
                                             William J. Brinkerhoff, Attorney No. 24811-53
                                             Kimberly D. Jeselskis, Attorney No. 23422-49
                                             Hannah Kaufman Joseph, Attorney No. 24974-49
                                             KATZ KORIN CUNNINGHAM PC
                                             334 North Senate Avenue
                                             Indianapolis, Indiana 46204-1708
                                             317-464-1100; 317-464-1111-fax
                                             bbrinkerhoff@kkclegal.com
                                             kjeselskis@kkclegal.com
                                             hjoseph@kkclegal.com

                                             Counsel for Plaintiffs




                                     Page 39 of 39
    DaSilva, Lozano, McLemore and Reardon v. The State of Indiana and Curtis T. Hill, Jr.
